January 21, 1919. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Peurifoy, dissolving an interlocutory order of injunction granted by him. The primary question involved in the case as made by the exceptions is whether the plaintiff is entitled to an injunction restraining the defendant from cutting and removing timber on the land in question pending a trial on the merits. This point is raised by the first five exceptions of the appellant. These exceptions must be sustained. The allegations of the pleadings and evidence submitted at the hearing are such as necessitate a trial on the merits in order to determine the ownership of the land and timber in question, and it was the duty of the Circuit Court to preserve the status quo of the same until the true ownership can *Page 355 
be determined by the proper judicial tribunal. Either party should be enjoined pending this determination.
The respondent had actual and constructive notice of appellant's title. It is irreparable injury to take one's property and put it into another's possession. All of the facts in this case show that it is a case for the Court to interfere and grant injunction until the case can be tried on the merits. These exceptions are sustained; the other exceptions are not considered. The order of Judge Peurifoy is reversed, and order of supersedeas granted by a Justice of this Court is continued.
Reversed.
MESSRS. JUSTICES HYDRICK, FRAMER and GAGE concur.
MR. CHIEF JUSTICE GARY did not sit.